DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-15 and18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staade et al. (2015/0135866).

Regarding claims 1, 15 and 18, Staade et al. discloses a motor grader and method of operating comprising:
A front frame supported on a pair of front wheels connected to a main support frame of the front frame (not shown – inherent)
A rear frame supported on a right and left tandem set of rear wheels (not shown – inherent)
A moldboard (30)
A circle drawbar (10) connected to the front frame, the circle drawbar further comprising:
A drawbar frame (20) formed of two elongated members
A circle frame (24) that includes a surface defined by an inner  and outer diameter, a circle gear (26) located radially inward of the inner diameter
A platform (22) depending from the drawbar frame and radially covering the circle gear, the platform having a top and bottom surface and an edge
A debris remover (78) connected to the platform, the debris remover configured to engage the surface of the circle frame (at 79)
 as the circle frame rotates about an axis of the circle gear, the debris remover removing debris as the circle frame rotates

Regarding claim 2, Staade disclose a tool support connected to the circle frame for rotation therewith about the axis, the tool support configured to attach a moldboard (30).

Regarding claim 3, Staade discloses a circle drive mounted on the platform and including a pinion (40) passing through an aperture in the platform and engaging the circle gear, the circle drive configured to rotate the circle and the toll frame about the axis. 

Regarding claim 10, the debris remover is connected to a first portion of the platform where the edge is proximal the surface of the circle and a second portion of the platform extends radially away from the circle.

Regarding claim 11, the drawbar frame is connected to the top surface of the platform.

Regarding claim 12, the circle frame further includes a slewing bearing (48) having an outer ring and an inner ring radially inward of the outer ring relative to the axis, the outer ring being mounted to the drawbar frame, the inner ring including the circle gear and being rotatable about the axis relative to the outer ring, the inner ring being mounted to the circle.

Regarding claim 13, the debris remover is capable of removing debris on the surface of the circle as the circle rotates to prevent debris from entering between an opening between the inner diameter of the circle frame and the outer ring of the slewing bearing.

Regarding claim 14, the debris remover (78) is capable of removing debris on the surface of the circle as the circle rotates to prevent debris from entering between an opening between the inner diameter of the circle frame and the outer ring of the slewing bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7-9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staade et al. (2015/0135866) in view of Greuel et al. (8,869,910).

Regarding claims 4, 7-9, 17 and 20, Staade et al. discloses the invention as described above, but fails to disclose that the/an attachment capable of removing/preventing debris is a scraper attached at/near the edge of the platform.  Like Staade et al., Greuel et al. also discloses a circle grader with a drawbar and a platform with attachments on the underside of the platform between the platform and the circle gear.  Unlike Staade, Greuel et al. discloses a wear member/scraper member attached proximate the edge of the platform that allows for rotation of the circle gear with respect to the platform and inherently provides a scraping function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to include the scraping/wear members of Greuel et al. in the Staade device to ensure smooth rotation between the elements as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Allowable Subject Matter
Claims 5-6, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilkening (5,720,353) also discloses attachments on the underside of the platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671